ORFINGER, M., Senior Judge.
Appellant pled no contest to charges of carrying a concealed firearm and possession of a firearm by a convicted felon, specifically reserving his right to appeal the imposition of eighteen sentence points for the firearm possession. Where no separate substantive felony is involved, the legal elements of which do not require possession of a firearm, imposition of eighteen sentence points is error. White v. State, 714 So.2d 440 (Fla.1998).
REVERSED AND REMANDED.
GRIFFIN, C.J., and COBB, J., concur.